                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MARGARET HAULE                                   §
                                                 §
V.                                               §           A-19-CV-033-LY
                                                 §
UNIVERSITY OF TEXAS HEALTH                       §
SCIENCE CENTER-HOUSTON                           §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court is Margaret Haule’s, as the Relator for the United States of America,

Application to Proceed In Forma Pauperis (Dkt. No. 2) and her Complaint (Dkt. No. 1). The District

Court referred the above-motion to the undersigned Magistrate Judge for a determination pursuant

to 28 U.S.C. § 636(b) and Rule 1(c) of Appendix C of the Local Rules.

                 I. APPLICATION TO PROCEED IN FORMA PAUPERIS

       After reviewing Haule’s Application to Proceed In Forma Pauperis, the Court finds that she

is indigent. Accordingly, the Court HEREBY GRANTS Carr in forma pauperis status and

ORDERS her Complaint be filed without pre-payment of fees or costs or giving security therefor

pursuant to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject to a later determination

that the action should be dismissed if the allegation of poverty is untrue or the action is found

frivolous or malicious pursuant to 28 U.S.C. § 1915(e). Haule is further advised that although she

has been granted leave to proceed in forma pauperis, a Court may, in its discretion, impose costs of

court at the conclusion of this lawsuit, as in other cases. Moore v. McDonald, 30 F.3d 616, 621 (5th

Cir. 1994).
        As stated below, this Court has conducted a review of the claims made in Haule’s Complaint

and is recommending her claims be dismissed under 28 U.S.C. § 1915(e). Therefore, service upon

the Defendant should be withheld pending the District Court’s review of the recommendations

made in this report. If the District Court declines to adopt the recommendations, then service should

be issued at that time upon the Defendant.

                     II. SECTION 1915(e)(2) FRIVOLOUSNESS REVIEW

        Because Haule has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review her Complaint under §1915(e)(2), which provides in relevant part that

“the court shall dismiss the case at any time if the court determines that . . . the action or appeal (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

        Pro se complaints are liberally construed in favor of the plaintiff. Haines v. Kerner, 404 U.S.

519, 520–21 (1972). The court must “accept as true factual allegations in the complaint and all

reasonable inferences that can be drawn therefrom.” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996);

see also Watts v. Graves, 720 F.2d 1416, 1419 (5th Cir. 1983). In deciding whether a complaint

states a claim, “[t]he court’s task is to determine whether the plaintiff has stated a legally cognizable

claim that is plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star Fund V

(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). “A claim has facial

plausibility when the [nonmovant] pleads factual content that allows the court to draw the reasonable

inference that the [movant] is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. However, the petitioner’s pro


                                                     2
se status does not offer him “an impenetrable shield, for one acting pro se has no license to harass

others, clog the judicial machinery with meritless litigation, and abuse already overloaded court

dockets.” Farguson v. Mbank Houston N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       Haule has filed this qui tam cause of action under the False Claims Act (“FCA”), 31 U.S.C.

§§ 3729 et seq., on behalf of the United States, against the University of Texas Health Science

Center-Houston (“UTHSCH”). Although the complaint is not entirely clear, Haule appears to allege

that UTHSCH made false statements regarding its hiring practices and failed to post positions for

African-American candidates. The FCA imposes liability to “any person who . . . knowingly

presents, or causes to be presented, a false or fraudulent claim for payment or approval” or

“knowingly makes, uses, or causes to be made or used, a false record or statement material to a false

or fraudulent claim.” 31 U.S.C. § 3729(a)(1)(A)-(B) (emphasis added). In Vermont Agency of

Natural Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 787–88 (2000), the Supreme Court held “that the

False Claims Act does not subject a State (or state agency) to liability” because neither a state nor

state agency falls within the FCA’s definition of a “person.” The Fifth Circuit has specifically held

that “UTHSCH is an arm of the state and . . . UTHSCH is not a ‘person’ under the FCA, and is not

subject to qui tam liability.” U.S. ex rel. King v. Univ. of Texas Health Sci. Ctr.-Houston, 544 F.

App’x 490, 498 (5th Cir. 2013), cert. denied, 572 U.S. 1035 (2014). Accordingly, Haule has failed

to state a claim for relief under the FCA and her lawsuit should be dismissed under § 1915(e)(2)(B).

                                   III. VEXATIOUS FILINGS

       Additionally, in the past two years, Haule has filed a host of frivolous cases in the Austin

Division of the Western District of Texas. See Haule v. ACLU of Texas, 1:17-CV-944-RP; Haule

v. Texas Coalition to Abolish the Death Penalty, 1:18-CV-199-LY; Haule v. Workers Defense


                                                 3
Project, Inc., 1:18-CV-213-LY; Haule v. Austin Habitat for Humanity, 1:18-CV-493-RP; Haule v.

Move Austin Forward, 1:18- CV-494-RP; Haule v. Grassroots Leadership, 1:18-CV-606-RP-AWA;

Haule v. City of Austin, 1:18-CV-707-LY. On January 15, 2019, in addition to filing this case, Haule

also filed three other purported qui tam suits. See United States v. Heggemeier, 1:19-CV-34-RP;

United States v. Southwest Housing Compliance Corporation, 1:19-CV-35-RP; United States v.

Austin, 1:19-CV-36-RP.      Given Haule’s history of filing frivolous cases in this Court, the

undersigned both:

       (1) WARNS Haule that if she files any additional suit that is later found to be subject
       to dismissal as frivolous, she may be subject to the imposition of a sanction,
       including either a monetary assessment, a bar to filing future suits, or both; and

       (2) RECOMMENDS that the district court, at a minimum, similarly warn Haule,
       and further, consider whether to require Haule to SHOW CAUSE why she should
       not be so sanctioned at this time, given the 11 lawsuits she has filedin the past two
       years.

                                 IV. RECOMMENDATIONS

       In accordance with the foregoing discussion, the Court HEREBY GRANTS Haule in forma

pauperis status. Service upon Defendants should be withheld pending the District Court’s review

of the recommendations made in this report. The undersigned FURTHER RECOMMENDS that

the District Court DISMISS Haule’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                         V. WARNINGS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

                                                 4
fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C);

Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

        SIGNED this 25th day of March, 2019.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                   5
